Citation Nr: 0729611	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-12 270	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran perfected his appeal for an increased rating for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, rated 60 percent disabling.  However, in a 
November 2005 statement, his service representative reported 
that the veteran wished to withdraw that issue from Board 
consideration.  The only issue remaining for Board review is 
increased rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
PTSD is manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

VA records show service connection was established for PTSD 
in a February 1995 rating decision.  The award was based on 
service personnel records confirming the veteran's exposure 
to combat stressors, as well as a diagnosis of PTSD.  A 30 
percent rating was assigned effective from October 3, 1994.  

VA medical records show the veteran had been hospitalized for 
six days in July 1994 for major depression.  Records show he 
was on sick leave from his employment as a police officer and 
that he recovering from right shoulder surgery as a result of 
having been hit by a car.  It was also noted that he had 
recently divorced from his third spouse and that he was 
appealing an employment suspension determination related to 
disciplinary charges.  

VA records also show that service connection was established 
for prostate cancer, status post radical retropubic 
prostatectomy, with a 100 percent schedular rating effective 
from January 10, 2002.  Service connection had previously 
been established for residual left eyebrow and left thigh 
shrapnel wound scars with a 0 percent rating from April 9, 
1974.  

An April 2004 VA psychiatric examination revealed the veteran 
was neatly groomed and dressed and that he behaved normally 
during the interview.  He was pleasant, cooperative, and 
polite.  His speech was normal in rate and tone.  He was 
spontaneous and logical with goal-directed answers and no 
pressured speech, flight of ideas, or loose associations.  
There was no evidence of hallucinations, delusions, paranoia, 
or ideas of reference.  He was not homicidal or suicidal, but 
did feel worthless, hopeless, and had low self-confidence.  
It was noted he had intrusive memories of Vietnam, had 
nightmares, was hypervigilant, was very isolated, and that he 
avoided things about Vietnam or Iraq.  His affect was very 
depressed with psychomotor retardation.  He was also very 
anxious and had a history of panic attacks.  The examiner 
noted he was alert and oriented times four.  His judgment was 
good, his insight was poor, and his intelligence was average.  
The diagnoses included PTSD with depression and depression 
secondary to prostate problems and having to retire.  A GAF 
score of 40 was provided.  

A June 2004 rating decision, in pertinent part, granted 
entitlement to an increased 70 percent disability rating for 
PTSD effective from June 18, 2003, and assigned a 60 percent 
rating for prostate cancer, status post radical retropubic 
prostatectomy, effective from September 1, 2004.  A total 
disability rating based upon individual unemployability 
(TDIU) was established effective from September 1, 2004.  

In correspondence received in July 2004 the veteran, in 
essence, requested entitlement to an increased rating for his 
service-connected PTSD.  He stated his belief that a 100 
percent rating was warranted for PTSD because he had been 
having thoughts of hurting himself and others more frequently 
with more flashbacks and nightmares.  He stated he was unable 
to concentrate and focus and was unable to perform the 
simplest tasks.  

In an October 2004 private medical statement Dr. M.K.N. noted 
the veteran received weekly psychotherapy and used medication 
to manage his PTSD symptomatology.  It was noted his symptoms 
included depressed mood, feelings of hopelessness and 
helplessness, intrusive thoughts of suicide and homicide, 
anhedonia, severe startle response, increased anxiety with 
panic attacks four to five times per week, impaired memory, 
concentration, and attention, explosive episodes, 
disorientation at times, easy agitation, avoidance of 
physiological and psychological stimuli of traumatic wartime 
experience reminders, flashbacks, nightmares, avoidance of 
crowds, sleeplessness, and thoughts of a foreshortened 
future.  It was the physician's opinion that a 100 percent 
rating was warranted for PTSD.  

On VA examination in February 2005 the veteran complained of 
poor concentration, interrupted sleep, nightmares four to 
five times a week, intrusive thoughts, anxiousness, easy 
startle, hypervigilance, avoidance of crowds, irritable 
temper, avoidance of television programs about Vietnam, and 
depression.  He stated he was sad and had decreased interest 
and energy, but denied any suicide attempts or panic attacks.  
It was noted he was seeing a local psychiatrist and attending 
weekly therapy sessions.  He stated he was taking 
psychotropic medication, but that it did not help much.  He 
reported he had not worked in two years and that he had quit 
working when he discovered he had prostate cancer.  

On mental status examination the veteran was alert, 
cooperative, and casually dressed.  There were no loose 
associations, flight of ideas, or bizarre motor movements or 
tics.  His mood was subdued, but his affect was appropriate.  
It was noted he had nightmares and intrusive thoughts, but no 
homicidal or suicidal ideation or intent.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three and his remote 
and recent memory appeared to be good.  Insight, judgment, 
and intellectual capacity appeared to be adequate.  The 
diagnoses included PTSD and depressive disorder.  A GAF score 
of 48 was provided which was described as a serious 
impairment of psychosocial functioning.  

In subsequent statements the veteran reiterated his claim for 
a 100 percent rating.  He asserted that the opinion of his 
private psychiatrist should be accorded greater evidentiary 
weight and stated that he never told his VA examiner he was 
not having thoughts of suicide.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 (2006) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  Although the October 2004 statement 
from the veteran's private psychiatrist stated a 100 percent 
rating was warranted for PTSD, no rationale was provided as 
to why a 100 percent rating, as opposed to a 70 percent 
rating, under VA rating criteria was more appropriate.  In 
fact, the reported PTSD symptoms identified by Dr. MK.N. are 
more indicative of the criteria for a 70 percent rating for 
VA rating purposes.  

The Board also notes that the veteran has, in essence, 
expressed disagreement with the February 2005 VA examiner's 
report that he had no suicidal or homicidal ideation or 
intent.  Although there is other credible evidence of record 
indicating the veteran had manifested suicidal or homicidal 
ideation without present intent, no further development is 
required to resolve this apparent inconsistency.  For the 
purposes of the present matter on appeal it is conceded that 
the veteran's service-connected PTSD is presently manifested 
by suicidal or homicidal ideation.  There is no evidence, 
however, that such ideation should be considered as 
demonstrating that the veteran was a persistent danger of 
hurting himself or others as required for an increased 
schedular 100 percent rating.

The Board finds there is no probative evidence of a total 
occupational impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  Therefore, 
the Board finds that entitlement to a rating in excess of 70 
percent for PTSD is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  It is unclear whether extraschedular 
consideration is appropriate in cases where the applicable 
Rating Schedule specifically provides for a 100 percent 
rating with an apparent specific consideration of an 
occupational impairment; however, the presently assigned 
schedular evaluation is considered to be adequate for the 
level of disability demonstrated by the veteran's PTSD.  The 
Board finds the TDIU established effective from September 1, 
2004, more appropriately addresses his occupational 
impairment as a result of his PTSD and his other service-
connected disabilities.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


